Citation Nr: 1816778	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.
  
2.  Entitlement to a compensable rating for residuals of a left femur scar prior to January 28, 2015.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left femur scar since January 28, 2015.

4.  Entitlement to a rating in excess of 10 percent for left foot osteoarthritis with bone spur prior to January 28, 2018.

5.  Entitlement to a rating in excess of 20 percent for left foot osteoarthritis with bone spur associated since January 28, 2015.

6.  Entitlement to a compensable rating for residuals of a left femur fracture with osteoarthritis and limited extension prior to January 28, 2015.
  
7.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture with osteoarthritis and limited extension since January 28, 2015.

8.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture with osteoarthritis and limited flexion.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction of the case currently rests with the RO in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's left knee disability has been manifested by subjective complaints of pain and impaired mobility; objective findings include range of motion to flexion at worse to 55 degrees and extension to 0 degrees.  Ankylosis, moderate recurrent subluxation or lateral instability, a semilunar condition, and tibial or fibular impairment have not been shown.

2.  Prior to January 28, 2015, the one left femur scar was not painful, unstable, or greater than 6 square inches (sq. in.).

3.  Since January 28, 2015, the one left femur scar has been painful but not unstable or greater than 6 sq. in.

4.  Prior to January 28, 2015, the left foot disability was manifested by subjective complaints of pain and weakness; objective findings included mild degenerative changes in multiple joints of the foot.

5.  Since January 28, 2015, the left foot disability has been manifested by subjective complaints of pain, limitation of motion, fatigability, and flare-ups; objective findings include pain, less movement than normal, and pain on weight-bearing.

6.  Prior to January 28, 2015, the left femur disability was manifested by subjective complaints of pain, weakness, and tightening of the muscles; objective findings included range of motion as flexion to 45 degrees and extension ending at greater than 5 degrees.  Ankylosis of the hip joint, limitation of abduction or adduction, impairment of the femur, or flail hip joint were not shown.  

7.  Since January 28, 2015, the left femur disability has been manifested by subjective complaints of pain flare-ups, decreased mobility and motion, and difficulty with movements; objective findings include flexion to 40 degrees and extension to 5 degrees, with evidence of pain on weight-bearing.  Ankylosis, hip flail joint, and malunion or nonunion of the femur were not shown.   

8.  Since January 28, 2015, the left femur disability has caused limitation of adduction of the thigh.



CONCLUSIONS OF LAW

1.  Throughout the entire period on appeal, the criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DCs 5256-5263 (2017).

2.  Prior to January 28, 2015, the criteria for a compensable rating for residuals of a left femur scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, DC 7804 (2017).

3.  Since January 28, 2015, the criteria for a rating in excess of 10 percent for residuals of a left femur scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, DC 7804 (2017).

4.  Prior to January 28, 2015, the criteria for a rating in excess of 10 percent for left foot osteoarthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5284 (2017).

5.  Since January 28, 2015, the criteria for a 30 percent rating, but no higher, for left foot osteoarthritis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5284 (2017).

6.  Prior to January 28, 2015, the criteria for a compensable rating for a left femur disability with limitation of extension have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5251 (2017).

7.  Since January 28, 2015, the criteria for a rating in excess of 10 percent for a left femur disability with limitation of extension have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5251 (2017).

8.  Throughout the entire rating period on appeal, the criteria for a rating in excess of 10 percent for a left femur disability with limitation of flexion have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5252 (2017).

9.  Since January 28, 2015, the criteria for a 10 percent rating, but no more, for left femur fracture with osteoarthritis and limitation of adduction have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the standard working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With particular respect to the joints, the disability factors reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 shall be considered in determining the degree of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When the evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  DeLuca, 8 Vet. App. at 206. 

Left Knee Disability

The Veteran has been assigned a 10 percent initial rating for his left knee disability under DC 5010-5261.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27. The second diagnostic code provides further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Thus, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy.

The left knee disability is rated under DC 5261; however, the Board will consider all potentially relevant diagnostic codes.  In order warranted a rating in excess of 10 percent, the evidence must show: 

* X-ray evidence of degenerative arthritis with noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (20% under DC 5003); 
* moderate recurrent subluxation or lateral instability (20% under DC 5257); 
* limitation of flexion to 30 degrees (20% under DC 5260); or 
* limitation of extension to 15 degrees (20% under DC 5261). 

Other diagnostic codes relating to the knee are DC 5256 (ankylosis), DC 5259 (symptomatic dislocation and/or removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum).  These disorders are not shown in the record for the period on appeal and application of those diagnostic codes is not warranted. 

The Veteran underwent VA knee examination in June 2012.  Ankylosis was not shown during the examination, and evidence of instability or a semilunar condition was not recorded.  Further, evidence of recurrent patellar subluxation or dislocation, or of tibial or fibular impairment, was explicitly denied.  Range of motion testing indicated flexion to 70 degrees and extension ending at 0 degrees.  When asked about the functional impairment of his disability, the Veteran reported problems with prolonged standing and sitting, and the need to avoid heavy lifting.  The use of assistive devices was denied.  

The Veteran underwent a subsequent VA examination in January 2015.  Symptoms reported at that time included less movement than normal, weakened movement, disturbance of locomotion and with sitting and standing, and pain; however, ankylosis was explicitly denied.  No history of subluxation or lateral stability was recorded, and evidence of a meniscus (semilunar cartilage) condition, or of tibial or fibular impairment, was denied.  Flexion and extension was observed to 55 degrees.  Functional impairment was reported as pain, decreased mobility, decreased motion, difficulty with sitting/standing/walking/stairs/bending, and the inability to squat or kneel.  The regular use of a cane was also noted.  

VA and Social Security Administration (SSA) records have also been reviewed which span the entire rating period on appeal.  These records are silent for reports of ankylosis, recurrent subluxation or lateral instability, a semilunar condition, or a tibial or fibial impairment.  Additional range of motion testing was not recorded at any time.  

Upon review of the above, a rating in excess of 10 percent is not warranted.  Specifically, the Veteran's primary complaints are pain and decreased mobility, and he has recently begun to utilize a cane to assist with ambulation.  However, the record is entirely silent for reports of those symptoms which would give rise to a higher rating case, to include ankylosis, moderate recurrent subluxation or lateral instability, a semilunar condition, tibial or fibular impairment, flexion limited to 30 degrees, or extension limited to 15 degrees.  Although limited functional impairment was noted as due to pain, he was not unable to ambulate or conduct the activities of daily living, nor were such additional factors as incoordination or fatigability reported at any time.  Accordingly, the appeal is denied. 

Left Femur Scar

With regard to his left femur scar, the Veteran has been assigned a noncompensable rating prior to January 28, 2015, and a 10 percent rating since.  

Given the location and size of the rated scar, DCs 7800, 7801, and 7802 are not for application in this case.  Instead, the Veteran is properly rated under DC 7804, which establishes the following pertinent ratings for scars that are unstable or painful:

* 10 percent for one or two such scars; and
* 20 percent for three or four such scars.

Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, 10 percent shall be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  

There is limited evidence of record pertaining to the Veteran's scar disability.  In this regard, a June 2012 VA examiner observed that the Veteran presented with a scar related to his left femur disability, but that it was not painful, unstable, or measuring greater than 6 sq. in.

During January 2015 VA examination, the Veteran reported one residual scar of the left thigh as due to a left femur fracture with rod placement.  The scar was described as painful with tenderness to palpation, and measured 23 by 1 centimeters (cms.).  With regard to functional impairment, he described difficulty sleeping on his left side as due to scar sensitivity.  VA and SSA records spanning the rating period on appeal do not address the scar or indicate any treatment.  

Based on the above, higher ratings are not warranted.  Specifically, prior to January 28, 2015, the one scar was not painful, unstable, or greater than 6 sq. in.  When the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable evaluation are not met, as is the case here.  Thus, the current noncompensable rating prior to January 28, 2015, is warranted and the appeal is denied.

Next, during January 2015 VA examination, the Veteran's scar was still reported as less than 6 sq. in., but was now described as painful.  However, the scar was not unstable nor was the existence of additional scars or disabling effects reported.  Thus, the disability picture since January 28, 2015, is supported by the current 10 percent rating, but no more.  Accordingly, the appeal for this time period is also denied.  

Left Foot Osteoarthritis

With regard to his left foot disability, the Veteran is currently in receipt of a 10 percent rating prior to January 28, 2015, and 20 percent since under DC 5284, which provides a 20 percent rating for moderately severe injuries of the foot and a 30 percent rating for severe injuries.   

During June 2012 VA examination, the Veteran reported foot pain on the dorsum and the medial foot, with some relief upon medication.  He further noted that the foot has given out on him due to weakness, in addition to problems with prolonged standing, sitting, and the need to avoid heavy lifting.  However, Epsom salts and hot water also helped to ease the pain.  Accompanying imaging studies revealed minimal degenerative changes in multiple joints of the left foot.  

In a January 2015 VA examination, the examiner classified the injury as both moderately severe and severe.   During examination, the Veteran reported pain while sitting, standing, walking, and laying down.  Flare-ups occurred four to five times per week, and lasted several hours.  As a result, he soaked and elevated the left foot.  Additional functional loss was also reported, to include pain, decreased mobility, and difficulty with sitting/standing/walking/stairs.  He attempted to treat his symptoms with the use of orthotics, but was unsuccessful.  As a result, the disability chronically compromised his weight-bearing, and required the use of additional arch supports, custom inserts, or shoe modifications.  The regular use of a cane was also noted.  VA and SSA records spanning the rating period on appeal do not reference the Veteran's disability or the treatment thereof.  

Based on the evidence above, no more than a 10 percent rating is warranted prior to January 28, 2015.  During this time, the Veteran presented with mild degenerative changes of the left foot which primarily resulted in foot pain and weakness; however, said symptoms were managed through the use of medication and baths.  As a result, he did not report significant challenges to his capacity to ambulate, or any notable functional impairment as due to such symptoms as excess fatigability or incoordination.  At no time did he report ongoing treatment.  As such, the disability picture prior to January 28, 2015, is supported by a 10 percent rating, but no more, for a moderate foot disability.  The appeal on this issue is denied.

Nonetheless, at the time of the January 2015 VA examination, the Veteran complained of limitation of motion, excess fatigability, and significant pain upon varying degrees of movement.  The symptoms were exacerbated during flare-ups, which occurred several times per week.  Various efforts to treat the symptoms were largely unsuccessful, such that he required the use of a cane for ambulation.  As a result, the examiner characterized the left foot as moderately severe to severe.  In viewing this evidence in the light most favorable to the Veteran, a 30 percent rating is warranted from January 28, 2015.  As the Veteran did not demonstrate actual loss of the foot at any time, a higher schedular rating is not available under any applicable diagnostic code.  The appeal is granted to this extent.

Left Femur Fracture with Osteoarthritis and Limited Extension/Flexion

The Veteran is currently in receipt of two distinct awards pertaining to his left femur.  As the evidence pertaining to these disabilities is similar, the Board will address the related claims in conjunction with one another.

First, he is in receipt of a noncompensable rating prior to January 28, 2015, and a 10 percent rating since for left femur fracture with osteoarthritis and limited "extension."  Additionally, he is in receipt of a 10 percent rating for residuals of a left femur fracture with osteoarthritis and limited "flexion."

Impairments of the hip and thigh are addressed in DCs 5250 through 5255. In order to warrant a higher rating, the evidence must show:

* limitation of extension of the thigh to 5 degrees or less (maximum 10% under DC 5251);
* flexion limited to 30 degrees (20% under DC 5252); 
* limitation of rotation of the thigh, such that the person cannot toe out more than 15 degrees, or limitation of adduction of the thigh such that the person cannot cross his or her legs (10% under DC 5253). 

Other diagnostic codes relating to the hip are DC 5250 (ankylosis), DC 5254 (flail hip joint), and DC 5255 (malunion of the femur).  These disorders are not shown in the record for the period on appeal and application of those diagnostic codes is not warranted. 

During the June 2012 VA examination, the Veteran reported increased pain, weakness, and tightening of the femur such that he had difficulty walking.  Various medications were losing their efficacy at managing his pain.  Additional stiffness of the hip was reported, with no swelling or loss of range of motion.  No flare-ups were reported at that time.  Range of motion testing revealed flexion to 45 degrees and extension ending at greater than 5 degrees.  There was no objective evidence of painful motion, ankylosis of the hip joint, limitation of abduction or adduction, impairment of the femur, or flail hip joint.  The primary symptoms were less movement than normal, pain on movement, and disturbance of locomotion.

During January 2015 VA examination, the Veteran reported flare-ups approximately four to five times per week, lasting for several hours.  Additional symptoms included pain, decreased mobility and motion, difficulty with sitting/standing/walking/stairs/bending/lifting/twisting, and the inability to squat or kneel.  Flexion was observed to 40 degrees and extension to 5 degrees, with evidence of pain on weight-bearing.  Ankylosis, hip flail joint, and malunion or nonunion of the femur were denied, but adduction was so limited that the Veteran could not cross his legs.  Abduction was to 10 degrees. VA and SSA records spanning the rating period on appeal provide no additional details regarding the Veteran's disabilities.  

Limitation of Extension.  Turning first to the limitation of extension, the evidence does not show extension limited to 5 degrees prior to the January 2015 VA examination.  Thus, the noncompensable rating assigned prior to January 28, 2015, is appropriate.  Next, the 10 percent rating assigned since January 28, 2015, is the maximum schedular rating available.  Therefore, the appeal is denied.

Limitation of Flexion.  Turning next to the limitation of flexion, the evidence does not show limitation of flexion to 30 degrees at any time during the rating period on appeal.  As noted above, in June 2012, flexion was reported at 45 degrees and in January 2015, it was reported as 40 degrees.  Both well over the level required for a higher rating.  Thus, the appeal is denied on this issue.  

With regard to the DeLuca factors, the Board has considered the Veteran's complaints of pain and weakness as due to his disabilities, and finds that these symptoms are properly embodied in the ratings as assigned.  
 
Adduction.  Notwithstanding the above, the January 2015 examiner noted that the Veteran experienced limitation of adduction such that he was unable to cross his legs.  Where manifestations of two or more conditions are clearly separable, a separate evaluation must be assigned for each condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate ratings may be assigned where none of the symptomatology of the conditions overlaps).  Thus, a separate 10 percent rating under DC 5253 for a left femur fracture with osteoarthritis and limitation of adduction is warranted.  

The Board has also considered the Veteran's lay statements that his disabilities are worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left femur, knee, foot, and scarring  have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeals are denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette, 28 Vet. App. at 369-370.


ORDER

An initial rating in excess of 10 percent for left knee osteoarthritis is denied.
  
A compensable rating for residuals of a left femur scar prior to January 28, 2015, is denied.

A rating in excess of 10 percent for residuals of a left femur scar since January 28, 2015, is denied.

A rating in excess of 10 percent for left foot osteoarthritis with bone spur prior to January 28, 2018, is denied.

A 30 percent rating, but no more, for left foot osteoarthritis with bone spur associated since January 28, 2015, is granted, subject to the regulations governing the award of monetary benefits.

A compensable rating for residuals of a left femur fracture with osteoarthritis and limited extension prior to January 28, 2015, is denied.
  
A rating in excess of 10 percent for residuals of a left femur fracture with osteoarthritis and limited extension since January 28, 2015, is denied.

A rating in excess of 10 percent for residuals of a left femur fracture with osteoarthritis and limited flexion, is denied.

A 10 percent rating, but no more, for left femur fracture with osteoarthritis and limitation of adduction is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


